Meade, J.
(dissenting). In its decision to partially vacate the dismissal of the complaint, the majority has carved out the plaintiffs counts that alleged false imprisonment and intentional and negligent infliction of emotional distress. In so doing, the majority has resurrected what it describes as nonmedical claims over which the tribunal should not have exercised jurisdiction. In my view, however, the substance of these claims relates to the professional and medical judgment of the hospital, which properly placed them before the tribunal. Because the majority’s conclusion condones the plaintiff’s use of conjecture and surmise to negate the tribunal’s jurisdiction and thereby contravenes the purpose of G. L. c. 231, § 60B, I respectfully dissent.
Standard of review. The majority conducts its analysis based on the allegations in the complaint, an unadjudicated motion for summary judgment, and the plaintiff’s offer of proof to the tribunal. The majority states that it is not applying the standard *716under Mass.R.Civ.P. 12(b)(6), 365 Mass. 754 (1974), for dismissal of a complaint, but instead is merely reviewing whether the claims are “medical.” See ante at 713. In application, however, what the majority does is very much akin to the rule 12(b)(6) standard. That is, the majority fully indulges the plaintiffs allegations without regard for the proper assessment of the competency of the proof under a jurisdictional analysis. As a result, the majority has relegated the tribunal’s jurisdiction to a matter of pleading.
The question of jurisdiction in this context is properly reviewed under Mass.R.Civ.P. 12(b)(1), 365 Mass. 754 (1974). This standard is better suited for issues related to the tribunal’s jurisdiction because a judge may consider documents and other materials outside the pleadings, see Callahan v. First Congregational Church of Haverhill, 441 Mass. 699, 710 (2004); Wooten v. Crayton, 66 Mass. App. Ct. 187, 190 n.6 (2006), such as an offer of proof under G. L. c. 231, § 60B. When the materials submitted present a “factual challenge” to jurisdiction (as opposed to raising the legal sufficiency of uncontested jurisdictional facts), the plaintiff’s allegations are given no presumptive weight, and the court must decide the jurisdictional question by resolving the factual disputes between the parties. Callahan, supra at 710-711. See Salem Orthopedic Surgeons, Inc. v. Quinn, 377 Mass. 514, 519-520 (1979); Valentin v. Hospital Bella Vista, 254 F.3d 358, 363 (1st Cir. 2001). Because the plaintiff challenged the tribunal’s assertion of jurisdiction, she had the burden to prove the facts that deprived it of that jurisdiction. Hiles v. Episcopal Diocese of Mass., 437 Mass. 505, 515-516 (2002). See Callahan, supra at 710.
In some instances — like those presented here — the jurisdictional facts may be inextricably intertwined with the claim itself so that a court may choose to defer resolution of the jurisdictional issue until the matter is heard by the tribunal.1 See *717Valentin, supra at 363 n.3.2 As discussed below, the critical facts the plaintiff presents relative to the resolution of the tribunal’s jurisdiction are, at best, contradictory, and thereby present a dispute.
When the judge determined that the entire complaint was subject to the tribunal’s jurisdiction, she did not make subsidiary findings in connection with her ruling.3 Because there was no evidentiary hearing and the facts related to jurisdiction were presented in documentary form, we are properly situated to analyze the record to determine if the findings implicit in the judge’s ruling were supported. See Commonwealth v. Gaulden, 383 Mass. 543, 547 (1981); Rae F. Gill, P.C. v. DiGiovanni, 34 Mass. App. Ct. 498, 505 n.6 (1993). See also Bluhm v. Peresada, 5 Mass. App. Ct. 766, 766 (1977) (“[bjecause all the evidence is documentary, we are in as good a position as the probate judge was to decide questions of fact”). Our review of the judge’s ultimate legal conclusion on jurisdiction is de nova. Valentin, supra at 365.
Discussion. A medical malpractice tribunal has jurisdiction over actions for “malpractice, error or mistake against a provider of health care.” G. L. c. 231, § 60B, inserted by St. 1975, c. 362, § 5. The breadth of this language indicates that the Legislature intended that all “treatment-related” claims be referred to medical malpractice tribunals. Little v. Rosenthal, 376 Mass. 573, 576 (1978). This is also supported by the legislative history of § 60B, which reveals that “the Legislature declined to restrict the tribunal’s jurisdiction to ‘every action of *718tort or breach of contract.’ ” Ibid. Instead, it chose language “which evinces an intent that every case involving medical malpractice be appraised by a § 60B screening tribunal. ‘There is no apparent exception.’ ” Ibid., quoting from Austin v. Boston Univ. Hosp., 372 Mass. 654, 660 (1977).
Because the statute does not textually define what constitutes an “action for malpractice, error or mistake,” Brodie v. Gardner Pierce Nursing & Rest Home, Inc., 9 Mass. App. Ct. 639, 641 (1980), it is appropriate for us to look at what the Legislature was trying to remedy or address when it was enacted. See Hanlon v. Rollins, 286 Mass. 444, 447 (1934) (“a statute must be interpreted according to the intent of the Legislature ascertained from all its words construed by the ordinary and approved usage of the language, considered in connection with the cause of its enactment, the mischief or imperfection to be remedied and the main object to be accomplished, to the end that the purpose of its framers may be effectuated”). “The purpose of § 60B, as stated in the preamble to St. 1975, c. 362, which established the tribunal, was ‘to guarantee the continued availability of medical malpractice insurance.’ ” Brodie, supra. To achieve that end, the statute is designed “to discourage frivolous claims whose defense would tend to increase premium charges for medical malpractice insurance.” Ibid., quoting from Austin, supra at 655 n.4.
In addition to the legislative purpose of the tribunal, our cases highlight several factors relevant to whether the complained-of acts fall within a tribunal’s purview. These factors include (1) whether medical or professional judgment or competence was exercised, see Santos v. Kim, 429 Mass. 130, 133-134 (1999); see also Leininger v. Franklin Med. Center, 404 Mass. 245, 248 (1989); (2) whether the claim is “treatment-related,” even if not a traditional malpractice claim, see Lambley v. Kameny, 43 Mass. App. Ct. 277, 282 (1997), quoting from Little, supra', and (3) whether “the same set of facts supports both” the malpractice and allegedly nonmedical claims, see Little, supra at 577; Lambley, supra at 281 n.8. An examination of these factors (none of which is conclusive), against the legislative backdrop of § 60B, leads to the conclusion that the judge here properly resolved the question of jurisdiction.
*719After the tribunal found the plaintiff’s evidence insufficient, a Superior Court judge clarified that “all of the plaintiff’s claims are based on ‘malpractice, error or mistake’ by a health care provider in the course of providing medical treatment, and that all of the plaintiff’s claims are therefore subject to the statutory malpractice tribunal screening procedure.”4 Arguing otherwise, the plaintiff claims that the hospital falsely imprisoned her by failing to comply with the statutory requirements for voluntary hospitalization under G. L. c. 123, § 11.5 In particular, she claims that the hospital failed to conduct a medical assessment of her prior to admitting her on a conditional voluntary basis. See G. L. c. 123, § 11 (physician’s assessment required before conditional voluntary admission). See also 104 Code Mass. Regs. § 27.06 (2001). As a result, she claims that the hospital failed to provide her with adequate information about the terms of her admission and the mechanism to occasion her discharge, i.e., the three-day notice, and thereby prevented the speedier release she desired. This claim, the plaintiff maintains, is outside the tribunal’s jurisdiction.
The linchpin of the plaintiff’s false imprisonment claim, and the key jurisdictional fact upon which her case relies, is that Dr. Nguyen conducted the plaintiffs medical assessment after she was admitted as a patient. In support of her allegations on this point, the plaintiff’s primary source of proof was her own affidavit. In her affidavit, she stated that after her admission application was completed, a woman, who was “either a nurse or a doctor,” took her medical and psychiatric history. The plaintiff did not recall meeting Dr. Nguyen.
As discussed more fully below, if the parties had stipulated *720that the plaintiff was admitted prior to an assessment being conducted, then the tribunal would have been without jurisdiction and the plaintiff would have presented a Leininger-type claim that would have lived another day in Superior Court. See Leininger, 404 Mass. at 245-246. However, her bald assertions alone (including the averment that she did not recollect meeting Dr. Nguyen)6 were entitled to no presumptive weight, see Callahan, 441 Mass. at 711, and did not require the judge, assessing jurisdiction, to conclude that she was “admitted” before her assessment was conducted. Because the plaintiff has no personal knowledge of when her admission was completed, her affidavit on this point is insufficient.
In addition to the plaintiff’s affidavit, her offer of proof contained the hospital’s progress notes that indicate that the plaintiff was “accepted” at 2:50 p.m., and was waiting in the “day room” for the arrival of the 3:00 p.m. shift for her admission assessment. The next progress note indicates that Dr. Nguyen completed that assessment on the day she entered the hospital.7
Therefore, the plaintiffs proof of the critical fact of when the *721assessment occurred is at best contradictory, which results in a dispute as to when the assessment was conducted. Under the rule 12(b)(1) standard, where the plaintiffs allegations carry no presumptive weight, there is no imperative to resolve this dispute in her favor. However, by so doing, the majority credits the plaintiffs unsupported claim that she was admitted prior to the assessment, which is based on nothing more than her conjecture and surmise.8 Given that posture, the plaintiff has failed to prove the key fact that would deprive the tribunal of jurisdiction.9 If it were otherwise, any similarly situated plaintiff could merely allege the absence of a timely assessment and avoid the tribunal’s screening function altogether.10
*722From a review of the plaintiff’s materials, the following allegations emerge. During part one of the admission process, the hospital mistakenly or erroneously gave the plaintiff faulty information relative to the flexibility of her tenure there.11 In part two, Dr. Nguyen was required to exercise his medical judgment to determine the propriety of her admission. Specifically, Dr. Nguyen determined that the plaintiff suffered from a mental illness, that she needed “care and treatment,” and that she understood the terms of her admission, including the discharge procedures. See note 7, supra. From there, the plaintiff attributes several mistakes to the hospital, caused by the errors the hospital included in her medical history, that led the hospital to commit her to the wrong type of ward,12 to misapprehend her thyroid condition, and to overmedicate her.
In essence, the plaintiff claims that the hospital’s misinformation and errors, its medication decisions, and Nguyen’s substandard care and treatment all led to the plaintiff’s prolonged stay. Indeed, the introduction to her complaint specifically alleges that all the harms she suffered came as a result of her “mismanaged care.” See DiGiovanni v. Latimer, 390 Mass. 265, 272-273 (1983) (plaintiff’s claim was properly screened by *723the tribunal where the issue of damages and the causal connection to the harm suffered presented medical questions). Because we were obliged to look at the substance of the claim rather than the labels attached to it, Lambley, 43 Mass. App. Ct. at 280, I conclude that the plaintiff’s false imprisonment claim was treatment-related. See Johnston v. Stein, 29 Mass. App. Ct. 996, 997 (1990) (court looked to the “core” of a claim of wilful misrepresentation to determine it was treatment-related). Buttressing this conclusion, and especially relevant to the jurisdictional inquiry, is that the same core of facts supports both the plaintiff’s malpractice claims and her “nonmedical” claims. See Little, 376 Mass. at 577.
The plaintiff’s emotional distress claims fare even worse, even if the claims in her complaint are credited as the majority requires. Most telling of the appropriateness of the tribunal’s jurisdiction is that her complaint specifically attributes these torts to the hospital’s “medical care and treatment.” In addition, the allegations that support these claims are virtually identical to those of her malpractice and false imprisonment claims. That is, the plaintiff claims that the same mistakes and errors in the hospital’s diagnosis, medication, therapy, and its treatment of her constituted negligent and intentional infliction of emotional distress. In that light, I conclude that these claims were also treatment-related. See Little, supra; Lambley, supra at 281 n.8.13
In her effort to push her claims outside the tribunal’s jurisdiction, the plaintiff likens her circumstances to those in Leininger, 404 Mass. at 245-246, where the plaintiff sued for false imprisonment and intentional infliction of emotional distress because the mental health facility failed to follow the requirements of the involuntary commitment statute, G. L. c. 123, § 12. In holding that the plaintiff’s case should not have been *724screened by the medical malpractice tribunal, the Supreme Judicial Court held that the failure “to comply with the civil commitment statute was not a medical decision.” Leininger, 404 Mass. at 248. Critical to that conclusion was the fact that the plaintiff did not claim that the defendants “were negligent or mistaken in terms of their medical judgment or treatment.” Ibid. Indeed, at the core of the plaintiff’s complaint was the undisputed fact that a doctor failed to conduct a medical examination of her prior to her commitment. Id. at 247.
The instant plaintiff’s claims stand on a very different footing. Not only did the plaintiff’s offer of proof fail to show that there was no assessment prior to her commitment, but the gravamen of her complaint also centers on the mistakes in that assessment and the ramifications of the medical decisions that flowed from those mistakes. See DiGiovanni, supra. That is, the plaintiff claims that the hospital did a poor job in carrying out the commitment process and her subsequent care. That claim does not eclipse the fact that in so doing, medical and professional judgment was used to make treatment-related decisions. This sets the plaintiff’s claim apart from Leininger. Because the parties in Leininger agreed that no examination took place, the court necessarily found that medical judgment played no role in the unlawful commitment of the plaintiff. Indeed, Leininger does not stand for the proposition that the admission process never involves medical judgment; that question was simply not before the court. By contrast, evaluating the admission decisions and processes in this case required a review of instances of medical judgment, which fell within the tribunal’s jurisdiction. Leininger offers the plaintiff no assistance.
The fabric of the plaintiff’s claims contains the same common threads of medical judgment related to treatment and care that appear in other cases where the tribunal properly exercised jurisdiction. Compare Little, 376 Mass. at 575-577 (tribunal properly exercised jurisdiction over a complaint which alleged that medical care violated G. L. c. 93A as an unfair trade practice); Salem Orthopedic Surgeons, Inc., 377 Mass. at 517-518 (an action for breach of contract to produce a medical result was properly screened by tribunal); and Lambley, 43 Mass. App. Ct. at 279-282 (job applicant’s defamation and *725interference with advantageous business relations suit against a psychiatrist, who found him unfit for police work, was properly screened by the tribunal), with McMahon v. Glixman, 379 Mass. 60, 67-68 (1979) (whether plaintiff’s claim was barred by the statute of limitations was not within the tribunal’s jurisdiction); Flagg v. Scott, 9 Mass. App. Ct. 811, 812 (1980) (whether the individual defendant was a person for whose conduct the hospital would be responsible was beyond the competence of the tribunal); and Koltin v. Beth Israel Deaconess Med. Center, 62 Mass. App. Ct. 920, 920-921 (2004) (claims of assault and battery, false imprisonment, and intentional infliction of emotional distress, based upon an alleged beating by hospital security guards, were not properly before the tribunal).
The judge properly found the entire complaint to be within the tribunal’s jurisdiction. The standard of review, the legislative history of § 60B, and appellate precedent on the matter, together with the factors to be weighed in considering whether jurisdiction exists, all require the conclusion that the plaintiffs claims are treatment-related and were correctly before the tribunal. The majority’s decision to the contrary will encourage future plaintiffs to engage in artful pleading designed to avoid the tribunal’s function and thwart the statute’s purpose. I would affirm the dismissal of the entire complaint.

Deferring resolution of jurisdiction until after trial rather than after the tribunal’s review, as the majority suggests, see ante at note 8, would make sense if this were a typical jurisdiction question, but it is not. The Legislature enacted § 60B to discourage frivolous claims and reduce insurance costs. See Austin v. Boston Univ. Hosp., 372 Mass. 654, 655 n.4 (1977). Forcing health care providers to trial over a matter that time demonstrates should have been *717screened out by a tribunal fails to honor that purpose. In contrast, permitting intertwined matters to be screened by the tribunal does not leave an aggrieved plaintiff without a remedy. Indeed, such a plaintiff may post the bond and proceed with what they believe to be a meritorious claim. See G. L. c. 231, § 60B.


In an ordinary case, in conjunction with a motion to transfer a case to the tribunal, a judge should resolve up front any issues of fact necessary to determine the appropriateness of the tribunal’s jurisdiction. In conducting this inquiry, the judge enjoys broad authority to order discovery, to consider matters outside the pleadings, and to hold an evidentiary hearing on the question of jurisdiction if the judge so chooses. See Valentin, 254 F.3d at 363. See also Wooten, 66 Mass. App. Ct. at 190 n.6.


If the judge had made findings, on appeal those findings could be set aside only if they were clearly erroneous. Valentin, 254 F.3d at 365. See Barboza v. McLeod, 447 Mass. 468, 469 (2006).


Even though the judge reached this conclusion based on the allegations in the complaint alone, this court is free to affirm the judge’s ultimate decision through a route not traveled below. See Wooten, 66 Mass. App. Ct. at 190 n.6 (resolution of jurisdiction under the wrong standard could still be affirmed on appeal). See also Aetna Cas. & Sur. Co. v. Continental Cas. Co., 413 Mass. 730, 734-735 (1992) (a decision may be affirmed on appeal if the judge is “right for the wrong reason, even relying on a principle of law not argued below”).


The plaintiff’s complaint did not make specific mention of G. L. c. 123, § 11, or how it was violated. Rather, this “claim” was made in the plaintiff’s opposition to the hospital’s motion for summary judgment, a motion that was never decided.


Even assuming that the plaintiffs recollection regarding Dr. Nguyen is accurate, her argument assumes that the assessment had to be done in person. For involuntary admissions, this is not true. See Reida v. Cape Cod Hosp., 36 Mass. App. Ct. 553, 554 (1994) (involuntary commitment under G. L. c. 123, § 12, does not require an in-person, “hands-on” psychiatric examination). In fact, such an examination may be based on observation of the patient in conjunction with medical records and other information supplied to the doctor, such as the plaintiff’s medical and psychiatric history that was taken here. See id. at 555. Although it would involve a matter of professional judgment, there is nothing in § 11 for voluntary commitments that requires a different conclusion.


As part of Dr. Nguyen’s assessment, he completed the “Acceptance/ Rejection by the Facility” portion of the application form. In that form, he provided affirmative responses to all of the following questions relative to the plaintiff: (a) she “has been diagnosed with mental illness, as defined in 104 [Code Mass. Regs. §] 27.05(1)”; (b) she “is in need of care and treatment for this mental illness”; and (c) she “is in need of hospitalization (i) for such care and treatment or (ii) to prevent serious harm due to the absence of a more appropriate placement alternative.” Dr. Nguyen also determined that the hospital was “suitable for such care and treatment,” and that the plaintiff understood (a) that she was “agreeing to stay and receive treatment at this facility”; (b) that she “must sign a three-day notice of [her] intention to leave”; and (c) that she “may or may not be allowed to leave without a court hearing.” Dr. Nguyen then accepted the plaintiff’s application for conditional voluntary *721hospitalization, signed the form, and dated it October 1, 2001, i.e., the day she arrived.
As is apparent, the components of this assessment clearly required the exercise of medical judgment. Even if the initial intake procedure was administrative and nonmedical, see note 11, infra, the assessment comprised an intervening medical judgment that superseded any erroneous nonmedical action by the hospital staff. In other words, contrary to the majority’s view, see ante at note 8, the cause of the plaintiff’s admission to the hospital was Dr. Nguyen’s medical judgment.


Similarly, under Mass.R.Civ.P. 12(b)(2), 365 Mass. 755 (1974), “plaintiffs may not rely on unsupported allegations in their pleadings to make a prima facie showing of personal jurisdiction.” Boit v. Gar-Tec Prods., Inc., 967 F.2d 671, 675 (1st Cir. 1992). See Chlebda v. H.E. Fortna & Brother, Inc., 609 F.2d 1022, 1024 (1st Cir. 1979) (believing that jurisdictional allegations must be taken as true is an “elementary mistake”).


The avenue this particular plaintiff must travel to avoid the tribunal’s jurisdiction is quite narrow. Contrary to the majority’s view, see ante at note 8, appellate review of that question requires an evaluation of the competency of the proof that supports her claim, which is different in kind from an evaluation of the strength or weakness of her claim. In other words, the former inquiry evaluates whether there is a claim at all, whereas the latter assesses whether it is likely to succeed.


A similar pleading concern was addressed in Salem Orthopedic Surgeons, Inc., 377 Mass. at 519-520, where the court explained that some types of malpractice actions may not become apparent until late in the judicial proceedings because their existence will turn on a question of fact. For instance, in that case, where the claim was for breach of contract to produce a certain medical result, the existence vel non of an expressed promised result was a question of fact. Because a plaintiff may simply plead the existence of such a promise and thereby possibly create a frivolous suit with considerable nuisance value, it was appropriate for all such suits to be screened first by a tribunal to resolve such issues. Id. at 520. Doing so honors “the legislative purpose of discouraging ‘frivolous claims whose defense would tend to increase premium *722charges for medical malpractice insurance.’ ” Ibid., quoting from Austin, 372 Mass. at 655 n.4. See note 1, supra. The same should hold true here.


The plaintiff does not claim that this misrepresentation, by itself, constituted false imprisonment. Indeed, she does not allege that she even attempted to leave before her second day at the hospital. Even if she did claim that she was falsely imprisoned at this point, she would be alleging a mistake or error in professional judgment by a health care provider, i.e., an employee of the hospital working within the scope of her employment. See G. L. c. 231, § 60B. Specifically, the admitting or treating physician was required to determine if the plaintiff was “competent,” which in the context of a conditional voluntary admission requires a determination whether the patient understands that she is in a facility for treatment, understands the three-day notice requirement, and understands the facility director’s right to file a petition for commitment and thereby retain her at the facility. See 104 Code Mass. Regs. § 27.06(l)(b), (l)(c), (l)(d)(2) (2001). Because the plaintiff’s allegation relates to mistakes or errors in the exercise of professional judgment, the claim — if it had been made — would also have been within the tribunal’s jurisdiction. See Santos v. Kim, 429 Mass. at 133-134.


The hospital erroneously believed that the plaintiff arrived involuntarily courtesy of the police, and that she had a history of substance abuse. As a result of these errors, the plaintiff was assigned to a “lock-down” ward which was reserved for violent or substance-abusing patients.


The treatment-related nature of the plaintiff’s claims is further borne out by the fact that in order for her to establish errors and mistakes in her diagnosis, medications, and treatment, she would undoubtedly need the opinion of a medical expert to support her claims. See Harnish v. Children’s Hosp. Med. Center, 387 Mass. 152, 156 (1982) (“[w]hat the physician should know involves professional expertise and can ordinarily be proved only through the testimony of experts”). Contrast Brodie, 9 Mass. App. Ct. at 642 (an action for negligent maintenance of a nursing home stairway does not raise a question requiring expert medical evaluation).